GLD-144                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-4790
                                      ___________

                             IN RE: NOEL K. BANGO,
                                    Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                        (Related to D.N.J. Civ. No. 10-cv-06180)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 24, 2011

           Before: AMBRO, CHAGARES and GREENBERG, Circuit Judges

                            (Opinion filed: March 30, 2011 )
                                       _________

                                       OPINION
                                       _________

PER CURIAM

       Pro se petitioner, Noel Bango, has filed a mandamus petition pursuant to 28

U.S.C. § 1651, wherein he apparently seeks to compel the United States District Court for

the District of New Jersey to rule on a motion for emergency injunctive relief which was

filed on December 28, 2010. Finding no basis for granting mandamus relief, we will

deny the petition.

                                            1
       From a review of the District Court docket, an order denying the underlying

petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2241, as well as Bango’s

motion for emergency injunctive relief, was entered by the District Court on January 3,

2011. Accordingly, Bango’s petition for writ of mandamus seeking to compel the

District Court to dispose of his motion is moot.

       To the extent Bango now wishes to challenge the District Court’s disposition of

his § 2241 petition, his motion for emergency injunctive relief, or both, such review is

available in the form of an appeal to this Court. Of course, a notice of appeal from the

District Court’s January 3, 2011 order had to be filed within the time prescribed by Fed.

R. App. P. 4(a)(1)(B), i.e., within 60 days of the date of entry of the judgment or order

appealed. If petitioner believes that the appeal period should be extended or reopened, he

should promptly file the appropriate motion in the District Court. See Fed. R. App. P.

4(a)(5) and 4(a)(6).

       For the foregoing reason, the petition for a writ of mandamus will be denied.




                                             2